United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1114
                       ___________________________

                             Stephen Wayne Carlson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

    Minnesota Department of Employment and Economic Development;
Commissioner Katie Clark Sieben,1 in Official Capacity; Governor Mark Dayton,
                            in Official Capacity

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: July 16, 2013
                              Filed: July 23, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.



      1
       Katie Clark Sieben has been appointed to serve as Commissioner of the
Minnesota Department of Employment and Economic Development, and is substituted
as appellee pursuant to Fed. R. App. P. 43(c).
      Stephen Carlson brought this action asserting claims under 42 U.S.C. § 1983
against the Minnesota Department of Employment and Economic Development, its
Commissioner, and the Governor of Minnesota. He now appeals from the district
court’s2 adverse judgment granting defendants’ motion for judgment on the pleadings,
denying his motion for injunctive relief, and dismissing the case. Having carefully
reviewed the record and considered Carlson’s arguments on appeal, we affirm. See
Poehl v. Countrywide Home Loans, Inc., 528 F.3d 1093, 1096 (8th Cir. 2008) (de
novo review of grant of judgment on the pleadings); Phelps-Roper v. Nixon, 509 F.3d
480, 484 (8th Cir. 2007) (denial of motion for preliminary injunction reviewed for
abuse of discretion). We agree with the district court that Carlson's claims are barred
by the Eleventh Amendment and the Younger abstention doctrine. See Younger v.
Harris, 401 U.S. 37, 44 (1971) (directing federal courts to decline jurisdiction in cases
seeking to enjoin ongoing state criminal proceedings); see also, Middlesex Cnty.
Ethics Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 435 (1982) (extending
Younger to ongoing state civil proceedings).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      2
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, Unites States Magistrate Judge for the District of Minnesota.

                                          -2-